EXHIBIT 10(G)(1)






AMENDMENT TO THE
PROTECTIVE LIFE CORPORATION
DEFERRED COMPENSATION PLAN
FOR OFFICERS
FEBRUARY 5, 2001

        Protective Life Corporation (the "Company") hereby amends the Protective
Life Corporation Deferred Compensation Plan for Officers (the "Plan").

        1. Section 4(b) of the Plan is amended to read in its entirety as
follows:

        (b)(1) Except as otherwise provided in Section 4(b)(2), if a cash
allotment is elected in whole or in part, the Account shall be credited with the
dollar amount of the allotment. Interest (at the rate described below) on the
Average Daily Balance (computed as described below) shall be credited to the
Account as of the last day of each calendar month before and after the
termination of the Officer's service and after the Officer's death or disability
until the total balance in the Account has been paid out in accordance with the
provisions of Section 5 or Section 6. The interest rate for each calendar month
shall be the 30-Day London Interbank Offered Rate (LIBOR) plus 75 basis points
for the last business day of the immediately preceding calendar month as
reported on the Bloomberg financial news system. The "Average Daily Balance"
shall be the quotient obtained by dividing the sum of the closing balance in the
Account at the end of each calendar day in a calendar month by the number of
days in such calendar month.

        (2) An Officer may elect to be paid in cash, in lieu of the credit to
his Account as provided in Section 4(b)(1), an amount equal to the amount of
interest determined as provided in Section 4(b)(1). The Officer may make such
election by executing a form prescribed by or acceptable to the Company and
delivering such election form to the Company; provided that any such election
shall be effective only with respect to interest to be determined after the date
of such election. The Company shall make payments to the Officer pursuant to
this Section 4(b)(2) as soon as practicable after the end of the calendar month.

        2. Section 4(c)(2) of the Plan is amended to read in its entirety as
follows:

        (2)(A) Except as otherwise provided in Section 4(c)(2)(B), the Account
also shall be credited as of the payment date for each dividend on the Common
Stock with additional stock equivalents computed by (i) multiplying the dividend
paid, either in cash or property (other than Common Stock), upon a share of
Common Stock to a shareholder of record by the number of stock equivalents in
the Account, and (ii) dividing the product thereof by the Average Closing Price
of the Common Stock for the twenty (20) trading days ending on the day preceding
the dividend payment date. In the case of dividends payable in property, the
amount paid shall be based on the fair market value of the property at the time
of distribution of the dividend, as determined by a majority of the Board;
provided, however, that if a Change in Control shall have occurred, then such
determination shall be made by a majority of the Continuing Directors.

        (B) An Officer may elect to receive, in lieu of the credit to his
Account as provided in Section 4(c)(2)(A), an amount in cash or property equal
to the amount of any dividend paid, either in cash or property (other than
Common Stock) upon a share of Common Stock to a shareholder of record,
multiplied by the number of stock equivalents in the Account. The Officer may
make such election by executing a form prescribed by or acceptable to the
Company and delivering such election form to the Company; provided that any such
election shall be applicable only with respect to dividend record dates that
occur after the date of such election. The Company shall make payments to the
Officer pursuant to this Section 4(c)(2)(B) as soon as practicable after the
applicable dividend payment date.

        IN WITNESS WHEREOF, the Company has executed this document as of
February 5, 2001.

PROTECTIVE LIFE CORPORATION By: /s/ John D. Johns John D. Johns Chairman of the
Board and President